

EXHIBIT 10.37
AGREEMENT FOR PERFORMANCE STOCK AWARD
This Agreement for Performance Stock Award (the "Agreement") is between FIRST
FINANCIAL BANCORP., an Ohio corporation ("First Financial"), and <Participant
Name> (the "Participant") who, as of <Enter Grant Date> which is the date of
this Agreement (the "Grant Date"), is an employee of First Financial or a
Subsidiary.
WHEREAS, First Financial maintains the Amended and Restated 2012 Stock Plan (the
"Plan") and a Committee of the Board of Directors of First Financial designated
in the Plan (the "Committee") approved the execution of this Agreement
containing the Performance Stock Award to the Participant upon the terms and
conditions set forth in this Agreement.
WHEREAS, a Prospectus is delivered to the Participant simultaneously with this
Agreement and is attached as Appendix A.


NOW THEREFORE, in consideration of the mutual obligations contained herein, it
is hereby agreed:
1.
Award of Performance Stock. First Financial hereby issues to Participant as of
the Grant Date an award of <Enter Number of Shares Granted> shares of restricted
Stock, in consideration of services to be rendered and subject to achievement of
certain performance goals as set forth herein (the “Award”).

2.
Restrictions on Transfer. The shares of restricted Stock so received by the
Participant pursuant to this Award and any additional shares attributable
thereto received by the Participant as a result of any stock dividend,
recapitalization, merger, reorganization or similar event are subject to the
restrictions set forth herein and may not be sold, assigned, transferred,
pledged or otherwise encumbered unless and until such restrictions lapse under
the terms and conditions of the Plan and this Agreement.

3.
Performance Period. The “Performance Period” as used in this Agreement shall
mean the three year period that begins on January 1, 20XX and ends on December
31, 20XX.

4.
Vesting and Forfeiture.

a.
General. Except as otherwise provided in this Agreement, the “Vesting Date”
shall be <Enter Vest Date>. Provided the Participant remains in active
employment with First Financial through the Vesting Date, the Committee shall
determine the number of shares of restricted Stock that will become vested on
the Vesting Date in accordance with, and subject to, Schedule 4 below.

Schedule 4
Performance Goal. The number of shares of restricted Stock that will become
vested at the end of the Performance Period will be dependent upon the relative
cumulative TSR and ROA achieved by First Financial during the Performance Period
compared to KBW Regional Bank Index peers ("Peer Group"), as well as the
earnings per share achieved by First Financial, as set forth in this Schedule 4.
For purposes of this Agreement:
"TSR" means the Bloomberg-calculated change in market value of stock, plus
reinvested dividends, of First Financial during the Performance Period.




--------------------------------------------------------------------------------




"ROA" means the average of the SNL-calculated annual net income divided by total
assets of First Financial.
Performance Level. Shares of restricted Stock will vest only if the Threshold
Performance Level is achieved during the Performance Period: (i) TSR and ROA
greater than or equal to the 25th percentile of the Peer Group and (ii) earnings
per share are above $0. Both TSR and ROA contribute individually and equally to
the payout such that performance below the 25th percentile on one measure
individually does not prevent the second measure from generating payment for
performance achieved at or above the 25th percentile. Notwithstanding any
provision contained in this Agreement, earnings per share must be greater than
$0 in order for any shares of restricted Stock to vest.
Vesting Percentage. The number of shares of restricted Stock that will become
vested will be determined in accordance with the following table, by multiplying
the total number of shares of restricted Stock subject to the Award by the
Vesting Percentage in the table below that corresponds to the applicable
Relative TSR and ROA Percentile in the table below achieved during the
Performance Period. The Vesting Percentage for a Relative TSR and ROA Percentile
between the percentiles listed below will be determined using linear
interpolation.
Relative TSR and ROA
Percentile (Equally weighted)*
Performance Level and Associated
Vesting Percentage*
< 25th Percentile
None (0%)
25th Percentile
Threshold (50% of Target)
30th Percentile
30th Percentile (57.14% of Target)
40th Percentile
40th Percentile (71.43% of Target)
50th Percentile
50th Percentile (85.71% of Target)
60th Percentile
Target ([•] shares)
> 75th Percentile
Maximum (120% of Target)
* To achieve any Performance Level, earnings per share must also be greater than
$0.





b.
Certification of Award and Vesting. The Committee shall determine if the
applicable performance goal or goals have been satisfied and the associated
Performance Level and Associated Vesting Percentage achieved. Those shares of
restricted Stock that vest upon achievement of the applicable performance goals
as determined by the Committee will become vested on the Vesting Date. The
portion of the Award that does not vest in accordance with this Schedule 4, and
all of the Participant’s rights with respect to all shares of restricted Stock
that are subject to such portion of the Award, shall be automatically forfeited
as of the Vesting Date for no consideration.



c.
Termination of Employment. Except as otherwise provided in Sections 4(d) through
4(e) below, if the Participant’s employment with First Financial and its
Subsidiaries is terminated before the Vesting Date for any reason, voluntarily
or involuntarily, whether by resignation, dismissal or





--------------------------------------------------------------------------------




otherwise, the Award and all of the Participant’s rights hereunder shall be
automatically forfeited as of the date of such termination of employment for no
consideration. A transfer of the Participant's employment between Subsidiaries
or between any Subsidiary and First Financial will not be considered a
termination of employment for purposes of this Agreement. Notwithstanding the
foregoing, a Participant's employment will be considered terminated for purposes
of this Agreement as of the date that the Participant's employing Subsidiary
ceases to be a Subsidiary for any reason, unless prior to or as of such date the
Participant's employment is transferred to First Financial or to a remaining
Subsidiary.


d.
Retirement, Death or Disability. If the Committee determines that, prior to the
Vesting Date under Section 4(a) (as may be modified under Section 4(e)(i)), the
Participant's employment terminated as a result of the Participant’s
“Retirement” (as defined in First Financial Bancorp 401(k) Savings Plan),
“Disability” (as defined in the Plan) or death (each an "Early Termination", and
the date of the Early Termination the “Early Termination Date”), the following
provisions shall apply to the Award:

i.
The Award shall not become forfeited on the Early Termination Date and shall
remain outstanding through the Vesting Date under Section 4(a);

ii.
On the Vesting Date, the Committee shall determine the number of shares of
restricted Stock that will become vested in accordance with, and subject to,
Schedule 4 below (for the avoidance of doubt, based on actual achievement of
applicable performance goals during the entire Performance Period); and

iii.
The Award, to the extent vested in accordance with paragraph (ii) of this
Section 4(d), will be further pro-rated based on the ratio of the number of the
Participant’s completed full months of service during the Performance Period
through the Early Termination Date to the total number of months in the
Performance Period. The portion of the Award that does not vest in accordance
with this Section 4(d) (after giving effect to the pro-ration under this
paragraph), and all of the Participant’s rights with respect to all shares of
restricted Stock that are subject to such portion of the Award, shall be
automatically forfeited as of the Vesting Date for no consideration.

e.
Qualifying Event in Connection with a Change in Control. If the Committee
determines that prior to the Vesting Date under Section 4(a) or the Early
Termination Date under Section 4(d), (i) there has been a Change in Control (as
determined by the Committee in accordance with the terms of the Plan), and (ii)
within 12 months following the Change in Control either (A) the Participant’s
base compensation rate is reduced by at least 10%, or (B) the Participant’s
employment is terminated by First Financial or its Subsidiaries other than for
Cause (and other than due to the Participant's Disability or death) (each a
“Qualifying Event”, and the date of the Qualifying Event the “Qualifying Event
Date”), the following provisions shall apply to the Award:



(1)
The Performance Period shall end on the Qualifying Event Date, such date shall
be the Vesting Date for purposes of this Agreement, and the Committee shall
determine the Performance Level that has been achieved for the Performance
Period as of the Qualifying Event Date based upon audited or unaudited financial
information available;

(2)
If the Committee is unable to determine which Performance Level has been
achieved as of the Qualifying Event Date, the Target Performance Level will be
deemed to have been achieved on such date; and

(3)
The Award, to the extent vested in accordance with paragraphs (1) and (2) of
this Section 4(e), will be further pro-rated based on the ratio of the number of
completed days during the





--------------------------------------------------------------------------------




Performance Period through the Qualifying Event Date to the total number of days
in the Performance Period (determined without regard to the provision in Section
4(c)(i) that causes an early termination of the Performance Period). The portion
of the Award that does not vest in accordance with this Section 4(e) (after
giving effect to the pro-ration under this paragraph), and all of the
Participant’s rights with respect to all shares of restricted Stock that are
subject to such portion of the Award, shall be automatically forfeited as of the
Vesting Date for no consideration.
f.
Plan Limitations. Notwithstanding anything herein to the contrary, Sections 4(d)
through 4(e) above shall not apply if the Committee determines that applying any
such Section would violate any restrictions under the Plan, including, without
limitation, the restrictions under Section 3.4 of the Plan.



5.
Clawback Provision. The shares of restricted Stock received by the Participant
and any additional shares attributable thereto received by the Participant as a
result of any stock dividend, recapitalization, merger, reorganization or
similar event are subject to any First Financial clawback policy as may be
amended from time to time.

6.
Issuance and Settlement of Stock Award.

a.
Upon award of the restricted Stock to the Participant, shares of restricted
Stock underlying the Award shall be evidenced by a book entry registration by
First Financial for the benefit of the Participant. Each such registration will
be held by First Financial or its agent. Any restricted Stock of First Financial
resulting from any stock dividend, recapitalization, merger, reorganization or
similar event will also be held by First Financial or its agent. All such Stock
evidenced thereby will be subject to the forfeiture provisions, limitations on
transferability and all other restrictions herein contained.

b.
Subject to Section 7(c) and (d) below, all shares of restricted Stock which
become vested pursuant to Section 4 will be released of all restrictions set
forth in the Plan and this Agreement on the Vesting Date.

c.
By accepting shares of restricted Stock, the Participant agrees not to sell
shares at a time when applicable laws or First Financial's rules prohibit a
sale. This restriction shall apply as long as the Participant is an employee,
consultant or director of First Financial or a Subsidiary. The Participant
agrees, if requested by First Financial, to hold such shares for investment and
not with a view of resale or distribution to the public, and if requested by
First Financial, the Participant must deliver to First Financial a written
statement satisfactory to First Financial to that effect.

d.
The Stock subject to this Award (including Stock that becomes vested in
accordance with the terms of the Award) shall be subject to any applicable stock
retention policies for the Participant as those policies may be amended from
time to time.

7.
Shareholder's Rights. Subject to the terms of this Agreement, during the
Performance Period:

a.
The Participant will have, with respect to the restricted Stock, the right to
vote all shares of the restricted Stock received under or as a result of this
Agreement, including shares which are subject to the restrictions on transfer in
Section 2 and to the forfeiture provisions in Section 4 of this Agreement.





--------------------------------------------------------------------------------




b.
The Participant shall not be paid any dividends with respect to the restricted
Stock until after the end of the Performance Period and the Vesting Date. On or
after the Vesting Date, the Participant shall receive a cash payment (without
interest) based on the dividends accumulated between the Grant Date and the
Vesting Date on the shares of Stock (if any) that vested pursuant to Section 4.
By way of example, when the Performance Period ends, if the Committee determines
that the Performance Level results in a Vesting Percentage of 110% of the Award,
Participant will be entitled to three years of accumulated dividends from the
date of grant to the Vesting Date on 110% of the original Award. No dividends
shall be paid to the Participant with respect to any shares of restricted Stock
that are forfeited by the Participant or not earned.

c.
Any dividends that become payable in accordance with this Section 7 with respect
to an Award shall be paid on or after the Vesting Date, but in no event later
than March 15th of the calendar year following the calendar year in which the
Vesting Date occurs.

8.
Regulatory Compliance. The issue of shares of restricted Stock and Stock will be
subject to full compliance with all then-applicable requirements of law and the
requirements of the exchange upon which Stock may be traded, as set forth in the
Plan. Furthermore, First Financial shall have the right to refuse to issue or
transfer any shares under this Agreement if First Financial, acting in its
absolute discretion determines that the issuance or transfer of such Stock might
violate any applicable law or regulation.

9.
Withholding Tax. The Participant agrees that, in the event that the award and
receipt of the restricted Stock or the expiration of restrictions thereon
results in the Participant's realization of income which for federal, state or
local income tax purposes is, in the opinion of counsel for First Financial,
subject to withholding of tax at source by the Participant's employer, the
Participant will pay to such Participant's employer an amount equal to such
withholding tax or make arrangements satisfactory to First Financial regarding
the payment of such tax (or such employer on behalf of First Financial may
withhold such amount from Participant's salary or from dividends paid by First
Financial on shares of the restricted Stock or any other compensation payable to
the Participant). In addition, First Financial shall have the right to retain or
sell without notice sufficient Stock to cover the amount of any such tax
required to be withheld with respect to such Stock being issued or vested,
remitting any balance to the Participant. Alternatively, if the Participant
makes a proper Code Section 83(b) election, the Participant must notify First
Financial in accordance with the requirements of Code Section 83(b) and promptly
pay First Financial the applicable federal, state and local withholding taxes
due with respect to the shares of restricted Stock subject to the election.

10.
Investment Representation. The Participant represents and agrees that if he or
she is awarded and receives the restricted Stock at a time when there is not in
effect under the Securities Act of 1933 a registration statement pertaining to
the shares and there is not available for delivery a prospectus meeting the
requirements of Section 10(A)(3) of said Act, (a) he or she will accept and
receive such shares for the purpose of investment and not with a view to their
resale or distribution, (b) that upon such award and receipt, he or she will
furnish to First Financial an investment letter in form and substance
satisfactory to First Financial, (c) prior to selling or offering for sale any
such shares, he or she will furnish First Financial with an opinion of counsel
satisfactory to First Financial to the effect that such sale may lawfully be
made and will furnish First Financial with such certificates as to factual
matters as First Financial may reasonably request, and (d) that certificates
representing such shares may be marked with an appropriate legend describing
such conditions precedent to sale or transfer.

11.
Federal Income Tax Election. The Participant hereby acknowledges receipt of
advice that, pursuant to current federal income tax laws, (a) he or she has
thirty (30) days in which to elect to be taxed in





--------------------------------------------------------------------------------




the current taxable year on the fair market value of the restricted Stock in
accordance with the provisions of Internal Revenue Code Section 83(b), and (b)
if no such election is made, the taxable event will occur upon expiration of
restrictions on transfer at termination of the Performance Period and the tax
will be measured by the fair market value of the restricted Stock on the date of
the taxable event.
12.
Adjustments. Except as otherwise provided in this Agreement, if, after the date
of this Agreement, the Stock of First Financial is, as a result of a merger,
reorganization, consolidation, recapitalization, reclassification, split-up,
spin-off, separation, liquidation, stock dividend, stock split, reverse stock
split, property dividend, share repurchase, share combination, share exchange,
issuance of warrants, rights or debentures or other change in corporate
structure of First Financial, increased or decreased or changed into or
exchanged for a different number or kind of shares of stock or other securities
of First Financial or of another First Financial, then:

a.
there automatically will be substituted for each share of restricted Stock for
which the Performance Period has not ended granted under the Agreement the
number and kind of shares of stock or other securities into which each
outstanding share is changed or for which each such share is exchanged; and

b.
First Financial will make such other adjustments to the securities subject to
provisions of the Plan and this Agreement as may be appropriate and equitable;
provided, however, that the number of shares of restricted Stock will always be
a whole number.

13.
Non‑solicitation and Non-disclosure of Confidential Information.

a.
Non‑solicitation of Clients. During the Participant's employment with First
Financial or any Affiliated Companies (as defined below) and for a period of one
year after Participant is no longer employed by any Affiliated Companies,
Participant shall not, directly or indirectly, whether individually or as a
shareholder or other owner, partner, member, director, officer, employee,
independent contractor, creditor or agent of any person (other than for First
Financial or any Affiliated Companies):

(i)
contact or attempt to contact any Applicant, Borrower, or Referral Partner of
First Financial or an Affiliated Company that the Participant has had contact
with or solicited in the last two (2) years of the Participant's employment for
the purpose of disparaging First Financial or an Affiliated Company, inducing or
attempting to induce the Applicant, Borrower, or Referral Partner to terminate
his/her business relationship with First Financial or an Affiliated Company, or
soliciting the Applicant, Borrower, or Referral Partner to obtain financing
other than with First Financial or an Affiliated Company.

(ii)
Solicit (as defined below) any person or entity located in the Restricted
Territory for the provision of any Restricted Services;

(iii)
Solicit or attempt in any manner to persuade any Client of any Affiliated
Company to cease to do business, to refrain from doing business or to reduce the
amount of business which any Client has customarily done or contemplates doing
with any of the Affiliated Companies; or

(iv)
Interfere with or damage (or attempt to interfere with or damage) any
relationship between any Affiliated Company and any Client.





--------------------------------------------------------------------------------




b.
Non‑solicitation of Employees; No Hire. During the Participant's employment with
First Financial or any Affiliated Companies and for a period of one (1) year
after Participant is no longer employed by First Financial or any Affiliated
Companies, Participant shall not, directly or indirectly, whether individually
or as a shareholder or other owner, partner, member, director, officer,
employee, independent contractor, creditor or agent of any person (other than
for any Affiliated Company):

(i)
Solicit any employee, officer, director, agent or independent contractor of any
Affiliated Company to terminate his or her relationship with, or otherwise
refrain from rendering services to, any Affiliated Company, or otherwise
interfere or attempt to interfere in any way with any Affiliated Company's
relationship with any of its employees, officers, directors, agents or
independent contractors; or

(ii)
Hire, attempt to hire, employ or engage any person who, at any time within the
two-year period immediately preceding such hire, or attempt to hire, employment
or engagement, was an employee, officer or director of First Financial or
Affiliated Company.

c.
Non-Competition. During the Participant's employment with First Financial or any
Affiliated Companies and for a period of one (1) year after Participant is no
longer employed by First Financial or any Affiliated Companies, be employed by a
Competitive Entity in the same capacity as the capacity the Participant was
employed with by First Financial or provide the same services to a Competitive
Entity as those the Participant provided in the previous year of employment with
First Financial in the Restricted Territory.

d.
Non-disclosure of Confidential Information.

(i)
During Participant's employment with First Financial or any Affiliated Company
and after the termination of such employment for any reason, Participant shall
not, without the prior written consent of the General Counsel of First Financial
(or such person's designee) or as may be otherwise required by law or legal
process, communicate or divulge any Confidential Information to any person or
entity other than First Financial or an Affiliated Company, their employees, and
those designated by First Financial or an Affiliated Company, or use any
Confidential Information except for the benefit of First Financial or an
Affiliated Company. Upon service to Participant of any subpoena, court order or
other legal process requiring Participant to disclose Confidential Information,
Participant shall immediately provide written notice to First Financial of such
service and the content of any Confidential Information to be disclosed.



(ii)
Immediately upon the termination of Participant's employment with First
Financial or an Affiliated Company for any reason, Participant shall return to
First Financial or the applicable Affiliated Company all Confidential
Information in Participant's possession, including but not limited to any and
all copies, reproductions, notes, or extracts of Confidential Information in
paper or electronic form.





e.
Defined Terms. Unless otherwise defined in this Stock Agreement, capitalized
terms shall have the same meaning as that in the Plan. For purposes of this
Stock Agreement, the following terms shall have the meaning set forth below:



(i)
"Affiliated Companies" shall mean First Financial, all of its direct or indirect
subsidiaries, and any other entities controlled by, controlling, or under common
control with First Financial, including any successors thereof, except that,
following the consummation of a





--------------------------------------------------------------------------------




Change in Control, for purposes of Sections 13(a) and 13(b), Affiliated
Companies shall be limited to First Financial and its Subsidiaries as of
immediately prior to the consummation of such Change in Control.


(ii)
"Applicant" shall include any potential borrower who has executed a term sheet
with First Financial or an Affiliated Company during the period of two (2) years
prior to the termination of employment.



(iii)
"Borrower" shall include any borrower who has entered into a loan with First
Financial or an Affiliated Company during the period of two (2) years prior to
the termination of employment.



(iv)
“Client” shall mean the customers or clients of First Financial or any
Affiliated Company and shall include any and all individuals, organizations, or
business entities that: (a) were actual customers or clients of First Financial
or any Affiliated Company during Grantee’s employment by First Financial or any
Affiliated Company, or which were prospective customers of First Financial or
any Affiliated Company during Grantee’s employment; and (b) with which or whom
Grantee had contact or about whom Grantee obtained Confidential Information
during the Term from First Financial or any Affiliated Company. For purposes of
this definition, an individual, organization, or business entity is a
“prospective” client or customer of First Financial or any Affiliated Company if
the Grantee or any other First Financial or any Affiliated Company employee,
officer or manager took steps to obtain or secure the business of the
individual, organization, or business entity.



(v)
"Competitive Entity" shall mean a corporation, partnership, proprietorship,
firm, association or other business entity which competes with, or otherwise
lends to, (A) insurance professionals or provides capital including, but not
limited to, purchasing of insurance commissions, to insurance professionals
through leveraging insurance and annuity commission streams, (B) registered
investment advisers, (C) automobile finance companies or automobile dealers, or
(D) licensed professional practices, including, but not limited to certified
professional accountants, doctors, dentists or attorneys (each a "Lending Line",
collectively, the "Lending Lines"); provided, however, that if First Financial
or an Affiliated Company is no longer actively lending to a Lending Line, then
this prohibition shall not apply to such Lending Line.



(vi)
"Confidential Information" shall mean all trade secrets, proprietary data, and
other confidential information of or relating to any Affiliated Company,
including without limitation financial information, information relating to
business operations, services, promotional practices, and relationships with
customers, suppliers, employees, independent contractors, or other parties, and
any information which any Affiliated Company is obligated to treat as
confidential pursuant to any course of dealing or any agreement to which it is a
party or otherwise bound, provided that Confidential Information shall not
include information that is or becomes available to the general public and did
not become so available through any breach of this Stock Agreement by
Participant or Participant's breach of a duty owed to First Financial.



(vii)
"Referral Partner" as used in this Agreement shall include any party with whom
First Financial or any Affiliated Company has an active agreement as a referral
source or who has referred a loan, which has funded, to First Financial or any
Affiliated Company during the period of two (2) years prior to the termination
of employment.



(viii)
"Restricted Territory" means, because of the nature of the business which is not
dependent upon the physical location or presence of First Financial or the
Participant, the broadest geographic region enforceable by law (excluding any
location where this type of





--------------------------------------------------------------------------------




restriction is prohibited by law) is as follows: (A) the State of Indiana and
any state in which First Financial or any Affiliated Company has originated any
loans, sold any products, or provided any services by the Participant during the
one (1) year immediately preceding the Participant's termination of employment,
whether voluntary or involuntary; and (B) each state, commonwealth, territory,
province or other political subdivision located in North America in which First
Financial or any Affiliated Company originated loans or provided banking
services and to which Participant provided services during the one (1) year
immediately preceding the Participant's termination of employment, whether
voluntary or involuntary.


(ix)
"Solicit" shall mean any direct or indirect communication of any kind
whatsoever, regardless of by whom initiated, inviting, advising, persuading,
encouraging or requesting any person or entity, in any manner, to take or
refrain from taking any action; provided, however, that the term "Solicit" shall
not include general advertisements by an entity with which Participant is
associated or other communications in any media not targeted specifically at any
specific individual described in Section 13(a) or 13(b).



f.
Enforcement; Remedies; Blue Pencil. Participant acknowledges that: (i) the
various covenants, restrictions, and obligations set forth in this Section 13
are separate and independent obligations, and may be enforced separately or in
any combination; (ii) the provisions of this Section 13 are fundamental and
essential for the protection of First Financial's and the Affiliated Companies'
legitimate business and proprietary interests, and the Affiliated Companies
(other than First Financial) are intended third-party beneficiaries of such
provisions; (iii) such provisions are reasonable and appropriate in all respects
and impose no undue hardship on Participant; and (iv) in the event of any
violation by Participant of any of such provisions, First Financial and, if
applicable, the Affiliated Companies, will suffer irreparable harm and their
remedies at law may be inadequate. In the event of any violation or attempted
violation of any provision of this Section 13 by Participant, First Financial
and the Affiliated Companies, or any of them, as the case may be, shall be
entitled to a temporary restraining order, temporary and permanent injunctions,
specific performance, and other equitable relief, without any showing of
irreparable harm or damage or the posting of any bond, in addition to any other
rights or remedies that may then be available to them, including, without
limitation, money damages and the cessation of the payment or provision of the
issuance of stock awards as contemplated under Section 6. If any of the
covenants set forth in this Section 13 is finally held to be invalid, illegal or
unenforceable (whether in whole or in part), such covenant shall be deemed
modified to the extent, but only to the extent, of such invalidity, illegality
or unenforceability, and the remaining such covenants shall not be affected
thereby.

14.
Employment Claims. In return for the benefits that Participant may receive under
this Agreement and for continued employment, Participant agrees not to commence
any action or suit related to Participant's employment by First Financial or an
Affiliated Company:

a.
More than six months after the termination of Participant's employment, if the
action or suit is related to the termination of Participant's employment; or





--------------------------------------------------------------------------------




b.
More than six months after the event or occurrence on which Participant's claim
is based, if the action or suit is based on an event or occurrence other than
the termination of Participant's employment.

Participant agrees to waive any statute of limitations that is contrary to this
Section 14.
15.
Notices. Each notice relating to this Agreement must be in writing and delivered
in person or by registered mail to First Financial at its office, 255 East Fifth
Street, Suite 700, Cincinnati, Ohio 45202, attention of the Secretary, or at
such other place as First Financial has designated by notice. All notices to the
Participant or other person or persons succeeding to his or her interest will be
delivered to the Participant or such other person or persons at the
Participant's address as specified in a notice filed with First Financial.

16.
Determinations of First Financial Final. Any dispute or disagreement which
arises under, as a result of, or in any way relates to the interpretation or
construction of this Agreement or the Plan will be determined by the Board of
Directors of First Financial (or any successor corporation) or by the Committee,
as determined by the Board of Directors of First Financial. The Participant
hereby agrees to be bound by the terms of the Plan and accept any determination
by the Board of Directors (or the Committee, as applicable) in administering the
Plan and this Agreement as final, binding and conclusive for all purposes.

17.
Successors. All rights under this Agreement are personal to the Participant and
are not transferable except that in the event of the Participant's death, such
rights are transferable to the Participant's legal representatives, heirs or
legatees. This Agreement will inure to the benefit of and be binding upon First
Financial and its successors and assigns.

18.
Obligations of First Financial. The liability of First Financial under the Plan
and this Agreement is limited to the obligations set forth therein. No term or
provision of the Plan or this Agreement will be construed to impose any
liability on First Financial in favor of the Participant with respect to any
loss, cost or expense which the Participant may incur in connection with or
arising out of any transaction in connection therewith.

19.
No Employment Rights. Nothing in the Plan or this Agreement or any related
material shall give the Participant the right to continue in the employment of
First Financial or any subsidiary of First Financial or adversely affect the
right of First Financial or any subsidiary of First Financial to terminate the
Participant's employment with or without cause at any time.

20.
Governing Law. This Agreement will be governed by and interpreted in accordance
with the laws of the State of Ohio.

21.
Plan. The Plan will control if there is any conflict between the Plan and this
Agreement and on any matters that are not contained in this Agreement. A copy of
the Plan has been provided to the Participant and is incorporated by reference
and made a part of this Agreement. Capitalized terms used but not specifically
defined in this Agreement will have the definitions given to them in the Plan.

22.
Entire Agreement. This Agreement and the Plan supersede any other agreement,
whether written or oral, that may have been made or entered into by First
Financial and/or any of its Subsidiaries and the Participant relating to the
shares of restricted Common Stock that are granted under this Agreement. This
Agreement and the Plan constitute the entire agreement by the parties with
respect to such matters, and there are no agreements or commitments except as
set forth herein and in the





--------------------------------------------------------------------------------




Plan. The terms of this Agreement do not replace or supersede the terms of any
agreement or incentive compensation arrangement the Participant is subject to
that includes provisions concerning confidentiality, non-competition or
non-solicitation by the Participant (a "non-solicitation agreement"). Any
non-solicitation agreement that Participant is subject to shall remain in full
force and effect as written without impact from this Agreement.
23.
Captions; Counterparts. The captions in this Agreement are for convenience only
and will not be considered a part of or affect the construction or
interpretation of any provision of this Agreement. This Agreement may be
executed in any number of counterparts, each of which will constitute one and
the same instrument.



IN WITNESS WHEREOF, this Agreement for Performance Stock Award has been executed
and dated by the parties hereto as of the day and year first above written.
ex10372017performance_image1.jpg [ex10372017performance_image1.jpg]
FIRST FINANCIAL BANCORP.


By:      /s/ Claude E. Davis
Claude E. Davis
Title:     Chief Executive Officer








<Enter Employee Name>
By clicking on the "I ACCEPT" button where this Agreement appears in Merrill
Lynch Benefits Online, or "BOL," you are electronically signing this Agreement,
and thus, agreeing to all of the terms and conditions of this Agreement    




--------------------------------------------------------------------------------






[APPENDIX A]


This document constitutes part of a prospectus covering securities that have
been registered under the Securities Act of 1933, as amended.


PROSPECTUS


FIRST FINANCIAL BANCORP.
AMENDED AND RESTATED 2012 STOCK PLAN


Common Shares, no par value per share


Trading Symbol: FFBC (NASDAQ Stock Market LLC)


First Financial Bancorp., an Ohio corporation, is offering up to 1,750,000
shares of its common stock, no par value (“Common Shares”), under the First
Financial Bancorp. Amended and Restated 2012 Stock Plan (the “Plan”).


This Prospectus summarizes the principal features of the Plan as of May 23,
2017. If there are any differences between the Plan as described in this
Prospectus and the Plan itself, the terms of the Plan will govern. References in
this Prospectus to the “Company,” “First Financial,” “we,” “us” or “our” refer
to First Financial Bancorp.


Definitions of all capitalized terms that are used in this Prospectus without
definition can be found at end of this Prospectus. These definitions are taken
from the Plan.


                            




Neither the Securities and Exchange Commission (the “SEC”), nor any state
securities commission, nor any bank regulatory agency, has approved or
disapproved of these securities, or determined if this Prospectus is truthful or
complete. Any representation to the contrary is a criminal offense.
                            


The date of this Prospectus is May 23, 2017.






--------------------------------------------------------------------------------




Documents Incorporated by Reference


We are incorporating certain documents into this Prospectus by reference, which
means that we are disclosing important information to you by referring you to
documents that contain such information. The information incorporated by
reference is an important part of this Prospectus, and information we file later
with the Securities and Exchange Commission (the “SEC”) will automatically
update and supersede the information in this Prospectus and information in
documents incorporated by reference. We incorporate by reference the documents
listed below that we have previously filed with the SEC:


•
our Annual Report on Form 10-K for the fiscal year ended December 31, 2016;

•
other reports that we have filed with the SEC under Section 13(a) of the
Securities Exchange of 1934, as amended (the “Exchange Act”), since December 31,
2016;

•
the definitive proxy statement for our 2017 Annual Meeting of Shareholders,
filed on April 13, 2017; and

•
the description of our Common Shares contained in our Registration Statement on
Form S-3 (File No. 333-197771) filed with the SEC on July 31, 2014, or contained
in any subsequent amendment or report filed for the purpose of updating such
description.

We are also incorporating by reference into this Prospectus all documents that
we may file with the SEC pursuant to Sections 13(a), 13(c), 14 or 15(d) of the
Exchange Act (excluding any information contained in a Current Report on Form
8-K, or any exhibit thereto, that is furnished to, rather than filed with, the
SEC) after the date of this Prospectus and prior to the filing of a
post-effective amendment which indicates that all of the Common Shares offered
under the Plan have been sold or which deregisters all such Common Shares then
remaining unsold.
Upon written or oral request, we will provide, without charge, to each person to
whom this Prospectus is delivered: (i) copies of the documents incorporated by
reference into this Prospectus but not delivered with this Prospectus (excluding
exhibits); (ii) a copy of our annual report to shareholders for our latest
fiscal year; (iii) copies of all reports, proxy statements and other
communications distributed to our shareholders generally; and (iv) additional
information regarding the Plan and the Compensation Committee (the “Compensation
Committee”) of the Company’s Board of Directors (the “Board”) which administers
the Plan. Requests may be directed to the attention of General Counsel, in
writing, at First Financial Bancorp., 255 E. Fifth Street, Suite 2900,
Cincinnati, Ohio 45202.
Description of the Plan


General Information


The purpose of the Plan is to recognize the contributions made to First
Financial and its subsidiaries by employees and non-employee directors, to
provide such persons with additional incentive to devote themselves to the
future success of First Financial and its subsidiaries, and to enhance the
ability of First Financial and its subsidiaries to attract, retain and motivate
such individuals by providing them with the opportunity to acquire or increase
their proprietary interest in First Financial. The Plan serves these purposes by
making equity- and cash-based awards (“Awards”) available for grant to eligible
participants in the form of:
 




--------------------------------------------------------------------------------




•
Stock options to purchase Common Shares (“Options”), either in the form of
incentive stock options (“ISOs”) or nonqualified stock options (“NQSOs”);



•
Stock appreciation rights (“SARs”);



•
Restricted Common Shares (“Restricted Stock”);



•
Stock Units that give the recipient the right to receive a cash payment based on
the fair market value of a specified number of Common Shares on the date of
exercise or the right to receive a specified number of Common Shares on the date
of exercise (“Stock Units”); and



•
Restricted Stock, Options, SARs, Stock Units or other awards with
performance-based conditions on vesting or exercisability (“Performance
Awards”).



Administration


The Plan is administered by the Compensation Committee, which is comprised
solely of “independent directors” within the meaning of the Nasdaq Stock Market
Marketplace Rules (the “Nasdaq Rules”). To the extent that the Board determines
it is appropriate for the compensation realized from Awards to be considered
“performance based” compensation under Section 162(m) of the Internal Revenue
Code of 1986, as amended (the “Code”), the Committee will be composed of two or
more members who are “outside directors” within the meaning of Section 162(m) of
the Code (and the Treasury Regulations promulgated thereunder), and, to the
extent the Board determines it is appropriate for awards under the Plan to
qualify for the exemption available under SEC Rule 16b-3(d)(1) or Rule 16b-3(e)
promulgated under the Exchange Act, the Committee will be composed of two or
more members who are “non-employee directors” within the meaning of Rule 16b-3.
The members of the Compensation Committee do not serve fixed terms but may be
appointed or removed at any time by the Board.


In its capacity as plan administrator, the Compensation Committee determines the
type of each Award granted, the terms and conditions of each Award and, subject
to limitations in the Plan, the individuals to whom Awards will be granted. The
Compensation Committee also has full power and authority to (i) promulgate,
amend and rescind rules and regulations relating to administration of the Plan,
(ii) interpret the Plan and all related award agreements and (iii) exercise
discretion in making any other determinations that it deems necessary or
desirable for administration of the Plan. Any action taken by the Compensation
Committee will be final, binding and conclusive.


Common Shares Subject to the Plan


Subject to the adjustments discussed below, the aggregate number of Common
Shares available for the grant of Awards under the Plan will equal (i) 1,750,000
Common Shares plus (ii) 422,807, the number of Common Shares available for
issuance under the 2012 Stock Plan. Common Shares issued under the Plan may
consist of authorized, but unissued, Common Shares or treasury shares.


Upon the grant of an Award, we will reduce the number of Common Shares available
for issuance under the Plan by an amount equal to the number of Common Shares
subject to such Award. In the case of any SAR which is settled in Common Shares,
we will count the gross number of Common Shares subject to the SAR against the
number of Common Shares available for future Awards, regardless of the number of
Common Shares used to settle the SAR upon its exercise. In addition, Common
Shares subject to an Award that are used to pay the exercise price of such
Award, are tendered in satisfaction of any condition to a grant of an Award or
are withheld or repurchased by First Financial to satisfy any taxes required to
be withheld with respect to a taxable event arising under such Award will not
again be available for issuance under the Plan. However, any Common Shares
subject to Awards that are forfeited will again become available for issuance
under the Plan.




--------------------------------------------------------------------------------






The Compensation Committee may not grant any Award under the Plan exceeding the
following limitations:
 
•
Any participant may not receive Options or SARs covering more than 250,000
Common Shares in any calendar year;



•
Performance Awards (as defined below) granted to any employee in any calendar
year may not cover more than 250,000 Common Shares, if to be settled in Common
Shares, or an amount equal to the Fair Market Value of 250,000 common shares on
the date on which the Award is settled, if to be settled in cash;



•
ISOs granted pursuant to the Plan may not cover more than 500,000 Common Shares
in the aggregate;



•
The Fair Market Value of ISOs granted to any Employee,



•
Awards of Restricted Stock and Stock Units granted under the Plan may not cover
more than the full amount of Common Shares subject to the Plan in the aggregate;
and



•
Awards to any Non-Employee Director in any twelve-month period may not cover
more than 40,000 shares in the aggregate.



Adjustment of Plan Shares


In the event of any Common Share dividend, Common Share split, or a corporate
transaction, such as a reorganization, separation, liquidation, merger,
consolidation or similar transaction affecting First Financial’s capitalization,
the Compensation Committee shall make equitable adjustments to any of the
following to reflect any change in capitalization of First Financial: (i) the
number, kind and class of shares of First Financial for issuance under the Plan,
(ii) the grant limitations imposed on Awards, as described above, (iii) the
number, kind and class of shares of First Financial subject to Options, SARs,
Restricted Stock grants, and Stock Unit grants; and (iv) the exercise price of
Options and SARs.


Eligibility


Any employee of First Financial or its subsidiaries or any non-employee director
of First Financial will be eligible to participate in the Plan. From time to
time, the Compensation Committee may select the individuals to whom Awards will
be granted, determine the number of Common Shares subject to each Award and the
terms and conditions of each Award.


With respect to each Award granted under the Plan, we will enter into an award
agreement with the participant which describes the terms and conditions of the
Award, including (i) the type of Award and when and how it may be exercised or
earned, (ii) any exercise price associated with the Award, (iii) how the Award
will or may be settled and (iv) any other applicable terms and conditions
affecting the Award.


Types of Awards


Stock Options and Stock Appreciation Rights


Options entitle the option holder to purchase shares at a price – the exercise
price – to be established by the Committee. Options may be granted in the form
of ISOs and NQSOs to employees and in the form of NQSOs to non-employee
directors. ISOs are subject to certain additional restrictions under Section 422
of the Code, including that the fair market value of the Common Shares subject
to




--------------------------------------------------------------------------------




ISOs exercisable by a participant for the first time in any calendar year may
not exceed $100,000. SARs entitle the SAR holder to receive cash or Common
Shares equal to the positive difference (if any) between the exercise price and
the fair market value of the Common Shares underlying the SAR on the exercise
date. The exercise price of any Option or SAR granted under the Plan may not be
less than the fair market value of the underlying Common Shares (i.e., the
closing price of the Common Shares on the NASDAQ Global Select Market) on the
date of grant.


The Compensation Committee will determine the terms under which the Options and
SARs vest and become exercisable, which terms may be based on the continued
service of the participant for specified time periods or on the attainment of
specified business performance goals (or both) as established by the
Compensation Committee in the applicable award agreement. The Plan requires
Options and SARs to be subject to a minimum service requirement or a minimum
performance requirement (or both) of not less than one year before they can
vest; except that (i) up to 5% of the Common Shares available under the Plan may
be granted pursuant to awards of Options, SARs, Restricted Stock or Stock Units
with a vesting period of less than one year and (ii), subject to the “double
trigger” requirements of the Plan, Awards may vest prior to one year as a result
of a Change in Control, death or Disability (the “Vesting Limitation
Exception”). Award agreements may allow the option or SAR holders to exercise
vested Options or SARs upon his or her termination of service due to death,
Disability or for other reasons determined by the Compensation Committee. The
term for exercise of an Option or SAR may not exceed 10 years from the date of
grant. Any part of an Option that has not be exercised by the end of the
applicable term will expire and is forfeited.


A vested and exercisable Option may be exercised within the time period
established by the Compensation Committee, by (i) providing written notice to
the Compensation Committee or its delegate specifying the number of Common
Shares to be purchased and (ii) furnishing payment in full of the exercise price
for the specific number of Common Shares. The award agreement applicable to the
Option may provide for payment of the exercise price (i) in cash, (ii) by
previously acquired Common Shares (valued at the fair market value on the date
of exercise) held for the period of time required by the Compensation Committee,
(iii) through a cashless exercise (including by withholding Common Shares
deliverable upon exercise and through a broker-assisted arrangement to the
extent permitted by applicable law), and/or (iv) through any combination of
these methods approved by the Compensation Committee.


Upon exercise of a SAR, a participant will be entitled to receive an amount
equal to the difference between (i) the fair market value of a Common Share on
the exercise date and (ii) the exercise price per Common Share, multiplied by
the number of Common Shares with respect to which the SAR is exercised. A SAR
may be settled in Common Shares, cash or a combination thereof, as specified by
the Compensation Committee in the related award agreement.


The Plan provides that the Compensation Committee may incorporate a provision in
an Option agreement that gives the option holder the right to surrender his or
her Option in whole or in part in lieu of the exercise of such Option and to
receive a payment in cash or Common Shares (as determined by the Compensation
Committee), or a combination of cash and Common Shares, equal in amount of the
date of exercise to (i) the number of Common Shares with respect to which the
Option surrender right is exercised multiplied by (ii) the positive difference
between the fair market value of a Common Share on such date over the Option
exercise price.


Restricted Stock


An award of Restricted Stock represents a grant of Common Shares that are issued
subject to transfer restrictions and vesting requirements. The Compensation
Committee will determine the terms and conditions of each Restricted Stock
award, including the restriction period, the number of Common Shares subject to
the Award and other terms and conditions applicable to the Restricted Stock, as
specified in the award agreement. Vesting of the Restricted Stock may occur upon
satisfaction of one or




--------------------------------------------------------------------------------




more stated conditions or terms including, without limitation, the achievement
of specific performance goals or time-based service requirements; provided that
awards of Restricted Stock must be subject to a minimum service requirement or a
minimum performance requirement (or both) of not less than one year before they
can vest, subject to the Vesting Limitation Exception as described above. The
Common Shares underlying an award of Restricted Stock are subject to forfeiture
if vesting does not occur.


Restricted Stock granted to a participant may not be sold, transferred, pledged
or otherwise encumbered or disposed of during the restricted period established
by the Compensation Committee. In the event a participant’s service with First
Financial and its subsidiaries terminates prior to the vesting of a Restricted
Stock award, that Award will be forfeited unless the terms of the Award, as
approved by the Compensation Committee at the time of grant, provide (subject to
the Plan’s minimum vesting requirements) for accelerated vesting or continued
vesting. The Compensation Committee may impose additional restrictions on a
participant’s right to dispose of or to encumber Restricted Stock, including
satisfaction of performance objectives.


Stock Unit Awards


An award of Stock Units gives the recipient the right to receive, upon exercise
of the Stock Units, (i) a cash payment based upon the fair market value of the
number of Common Shares provided for in the award agreement at the time of
exercise of the Stock Units, (ii) the number of Common Shares subject to the
Stock Unit award, or (iii) the right to receive a combination of cash and Common
Shares. Stock Units may vest as a result of continued service to First Financial
or upon the achievement of applicable performance criteria established by the
Compensation Committee; provided, that Stock Units granted under the Plan will
be subject to a minimum service requirement or minimum performance requirement
of not less than one year before they can vest, subject to the Vesting
Limitation Exception. In the event a participant’s service with First Financial
and its subsidiaries terminates prior to the vesting of a Stock Unit award, such
Award will be forfeited unless the terms of the Award, as approved by the
Committee at the time of grant and subject to the Plan’s minimum vesting
requirements, provide for accelerated vesting or continued vesting.


Performance Awards.
The Compensation Committee may specify that the grant, retention, vesting or
issuance of any Award under the Plan, including Awards in the form of Options,
SARs, Restricted Stock, or Stock Units, or the amount paid under such Award,
will be subject to or based upon performance objections or other standards of
financial performance and/or personal performance evaluations.
The Compensation Committee may also grant awards of Restricted Stock and Stock
Units in a manner that constitutes qualified “performance-based compensation”
and is deductible by us under Section 162(m) of the Code and the Treasury
Regulations promulgated thereunder. To qualify for this exemption, Performance
Awards must be conditioned on the attainment of performance goals during a
specified performance period, and the Compensation Committee must establish
these performance goals no later than 90 days after the performance period
begins (or such other date as may be required under Section 162(m)).
Performance goals will be objectively measurable and will be based upon or
relate to the achievement of a specified percentage or level of one or more of
the following performance measures:




--------------------------------------------------------------------------------




Assets
Average Total Common Equity
Deposits
Earnings Per Share
Economic Profit Added
Efficiency Ratio
Gross Margin
Gross Revenue
Internal Rate Of Return
Loans
Net Charge-Offs
Net Income
Net Income Before Tax
Net Interest Income
Non-Interest Expense
Non-Interest Income
Non-Performing Assets
Operating Cash Flow
Pre-Provision Net Revenue
Return On Assets
Return On Equity
Return On Risk Weighted Assets
Return On Sales
Stock Price
Tangible Equity
Total Shareholder Return
 

 
The selected performance goals may be set in any manner determined by the
Compensation Committee, including in relation to peer groups or indexes and may
relate to First Financial as a whole or one or more operating units of First
Financial, including our subsidiaries or affiliates. Performance Awards granted
under the Plan may contain such additional terms and conditions, not
inconsistent with the terms of the Plan, as the Compensation Committee may
determine, provided that, if the Performance Awards are intended to qualify as
performance-based compensation under Section 162(m), such additional terms and
conditions are also not inconsistent with Section 162(m).
At the end of each performance period, the Compensation Committee will certify
in writing the level of achievement with respect to each performance measure and
determine the corresponding amount payable with respect to the applicable
Performance Award.


To the extent consistent with Section 162(m) of the Code, the Compensation
Committee may calculate performance goals relating to any Performance Award
intended to qualify as “performance-based compensation” without regard to
extraordinary items, and may adjust such performance goals in recognition of
unusual or non-recurring events affecting the Company or its affiliates or
changes in applicable tax laws or accounting principles. The Compensation
Committee has the authority to exercise negative discretion and reduce (but not
increase) the amount of a Performance Award actually paid to a participant.


Forfeiture or Clawbacks


In an award agreement applicable to any Award under the Plan, the Compensation
Committee may provide that a participant’s rights, payments and benefits with
respect to the Award will be reduced, cancelled, forfeited or subject to
recoupment upon the occurrence of specified events, in addition to any vesting
conditions imposed on such Award. These specified events may include, but are
not limited to, breach of non-competition, non-solicitation, confidentiality, or
other restrictive covenants that are contained in the applicable award agreement
or otherwise applicable to the participant, a termination of the participant’s
employment or service with First Financial or its subsidiaries for Cause, or
other conduct by the participant that is detrimental to the business or
reputation of First Financial.


Following the payment or vesting of any Award, the Compensation Committee may
also determine that such payment or vesting was based on materially inaccurate
financial statements, including, but not limited to, statements of earnings,
revenues or gains, or any other materially inaccurate performance metric
criteria, or that such Award is subject to recovery under any applicable law,
regulation, exchange listing requirement or First Financial policy. Upon this
determination, the participant will be obligated to pay to First Financial the
portion of the cash paid or Common Shares issued to the participant upon the
vesting of any such Award that the Compensation Committee determines was not
earned, or the greater amount requirement by applicable law, regulation,
exchange listing requirement or First Financial policy.






--------------------------------------------------------------------------------




Change in Control


The Plan permits the Compensation Committee to include provisions in any award
agreement relating to a Change in Control, such as provisions relating to the
acceleration of the vesting, delivery or exercisability of, or the lapse of
restrictions with respect to, any outstanding Awards; provided that in addition
to any conditions provided for in such award agreement, any acceleration of the
vesting, delivery or exercisability of, or the lapse of restrictions with
respect to, any outstanding Awards in connection with a Change in Control may
occur with respect to any participant who is an employee only if (i) the Change
in Control occurs and (ii) the participant’s employment with First Financial or
any of its subsidiaries is terminated without Cause or by the participant for
Good Reason within 18 months (or such shorter period that is set forth in the
award agreement) following such Change in Control.


Unless otherwise determined by the Compensation Committee, in the event of a
merger, consolidation, mandatory share exchange or other similar business
combination of First Financial with or into any other entity or any transaction
in which another person or entity acquires all of the issued and outstanding
Common Shares or all or substantially all of the assets of First Financial and
its subsidiaries, the Plan provides that an outstanding Award may be assumed or
an award of equivalent value may be substituted by such successor entity or
parent or subsidiary thereof, and such assumption or substitution shall not be
deemed to violate the Plan or any provision of the applicable award agreement.


The Plan also provides that, unless otherwise determined by the Compensation
Committee, if an Award is subject to performance goals, in the event of a Change
in Control, all incomplete performance periods in respect of such award in
effect on the date the Change in Control occurs will end on the date of the
Change in Control and the Compensation Committee will (i) determine the extent
to which performance goals with respect to the applicable performance period
have been met based upon such audited or unaudited financial information then
available and (ii) cause to be paid to the participant a pro-rated amount of the
Award (based on each completed day of the performance period prior to the Change
in Control) based upon the Compensation Committee’s determination of the degree
of attainment of the applicable performance goals or, if not determinable,
assuming that the applicable target levels of performance have been attained (or
on such other basis as the Compensation Committee determines to be appropriate);
provided that in no event shall a participant become entitled to a payout in
excess of the target level payout with respect to a performance goal for which
the Compensation Committee has not determined the actual level of achievement.


Transferability


Except as otherwise provided in a related award agreement, Awards may not be
sold, pledged, assigned, hypothecated, transferred, or disposed of in any manner
other than by will or by the laws of descent or distribution, and during the
participant’s lifetime, may be exercised only by the participant (or his or her
personal representative or guardian if the participant is incapacitated).


Tax Withholding


The Compensation Committee may require payment, or withhold payments made
pursuant to Awards, to satisfy applicable tax withholding requirements.


Rights as a Shareholder


Until exercised, holders of Options will have no rights as a shareholder with
respect to those Options. With respect to shares of Restricted Stock, except as
limited by the Plan or applicable award agreement, the recipient shall have all
of the voting rights of a shareholder of First Financial with respect to the
same class of shares as are represented by such Restricted Stock. With respect
to SARs and Stock Units exercisable for Common Shares, a participant shall have
no voting rights with respect to such awards until the shares underlying such
Awards are properly issued to the participant.




--------------------------------------------------------------------------------






In no event may cash dividends to be paid with respect to Restricted Stock or
Stock Units become payable before the date such Restricted Stock or Stock Units
have become fully vested and nonforfeitable. Any cash dividends paid with
respect to unvested shares of Restricted Stock shall be withheld by First
Financial for the award holder’s account. The withheld cash dividends will be
distributed to the award holder in cash or, at the discretion of the
Compensation Committee, in Common Shares equal to the fair market value of the
amount of such dividends upon the vesting and release of restrictions on such
Restricted Stock. If such Restricted Stock is forfeited, then the award holder
shall have no right to, and will forfeit, any such dividends. Unless otherwise
set forth in the applicable award agreement which evidences a Stock Unit grant,
cash dividends will be treated as reinvested in Common Shares at the fair market
value of such Common Shares on the date of payment of such dividend and will
increase the number of Common Shares subject to such Stock Unit grant.
    
If a Common Share dividend is declared on a share of Restricted Stock, such
dividend will be treated as part of the grant of the related Restricted Stock,
and a participant’s interest in such dividend will be forfeited or shall become
vested at the same time as the Common Shares with respect to which the dividend
was paid is forfeited or becomes vested and nonforfeitable. Unless otherwise set
forth in the applicable award agreement, if a Common Share dividend is declared
on any Common Shares described in a Stock Unit grant, such dividend shall
increase the number of Common Shares described in such Stock Unit grant, but
shall only be issuable if and when the related Stock Unit becomes exercisable.


Repricing


The Plan prohibits any repricing, replacement, re-grant or modification of
Options or SARs that would reduce the exercise price of the Options or SARs
without shareholder approval, other than in connection with a change in our
capitalization or certain corporate transactions, as described above under the
heading “Adjustment of Plan Shares.”
 
Term of the Plan


The Plan will continue until May 23, 2022.


Termination and Amendment of the Plan


Unless earlier terminated by the Board or Compensation Committee, the Plan will
terminate on May 23, 2022, which is five years after the date of the Plan’s
approval by our shareholders. Termination of the Plan will not affect any Awards
granted under the Plan prior to such termination.


The Board or Compensation Committee may, at any time and for any reason, suspend
or terminate the Plan or, from time to time, amend the Plan, provided that any
amendment must be submitted to our shareholders for approval if required by
federal or state law or regulation or by the Nasdaq Rules. In the event that the
Plan is suspended or terminated, the Compensation Committee may contribute to
exercise the powers given to it under the Plan with respect to awards granted
prior to such suspension or termination.








--------------------------------------------------------------------------------





U.S. Federal Income Tax Consequences


The following is a brief summary of the general U.S. federal income tax
consequences relating to participation in the Plan. This summary is based on
U.S. federal tax laws and Treasury Regulations in effect on the date of this
Prospectus and does not purport to be a complete description of the U.S. federal
income tax laws. In addition, this summary does not constitute tax advice or
describe federal employment, state, local or foreign tax consequences. Each
participant should consult with his or her tax advisor concerning the U.S.
federal income tax and other tax consequences of participating in the Plan.


Options. There are no federal income tax consequences to a participant or to
First Financial upon the grant of an ISO or an NQSO under the Plan.


Upon exercise of an NQSO, the option holder generally recognizes ordinary income
in an amount equal to: (i) the fair market value of the acquired shares on the
date of exercise, reduced by (ii) the exercise price the participant pays for
the shares received in the exercise. Provided First Financial satisfies
applicable reporting requirements, it is entitled to a tax deduction in the same
amount as the participant includes as ordinary income.


An Option retains its status as an ISO during the period the option holder is an
employee and, if the ISO does not expire at termination of employment, for three
months after such termination of employment (with certain exceptions for death
and disability). Upon the exercise of an ISO, an option holder generally
recognizes no immediate taxable income. When the option holder sells shares
acquired through the exercise of an ISO, the gain is treated as long-term
capital gain (or the loss is a long-term capital loss) unless the sale is a
“disqualifying disposition.” A “disqualifying disposition” occurs if the option
holder sells shares acquired on exercise within two years from the grant date of
the ISO or within one year from the date of exercise. On a disqualifying
disposition, the option holder includes the gain realized on the sale of the
shares as ordinary income (or ordinary loss). Gain (or loss) is determined by
subtracting the exercise price paid from the greater of (i) the fair market
value of the shares on the exercise date, or (ii) the amount realized by the
option holder on the date of sale. The gain may constitute a tax preference item
for computing the participant’s alternative minimum tax.


Generally, First Financial will not be entitled to any tax deduction for the
grant or exercise of an ISO. If, however, the sale of shares acquired through
exercise of an ISO is a disqualifying disposition, then provided it satisfies
applicable reporting requirements, First Financial will be entitled to a
deduction in the same amount the participant includes in income.
 
SARs. There are no federal income tax consequences to either a participant or
First Financial upon the grant of a SAR. However, the participant generally will
recognize ordinary income upon the exercise of a SAR in an amount equal to the
aggregate amount of cash and the fair market value of the shares received upon
exercise. Provided it satisfies applicable reporting requirements, First
Financial will be entitled to a deduction equal to the amount included in the
participant’s income.
 
Restricted Stock. Except as otherwise provided below, there are no federal
income tax consequences to either a participant or to First Financial as a
result of the grant of Restricted Stock. The participant recognizes ordinary
income in an amount equal to the fair market value on the date of vesting of the
Restricted Stock. Subject to Section 162(m), and provided First Financial
satisfies applicable reporting requirements, it will be entitled to a
corresponding deduction. Notwithstanding the above, a recipient of a Restricted
Stock grant that is subject to a substantial risk of forfeiture may make an
election under Section 83(b) of the Code, within 30 days after the date of the
grant, to recognize ordinary income as of the date of grant and First Financial
will be entitled to a corresponding deduction at that time.
 
Stock Units. When a Stock Unit is settled, the participant will recognize
ordinary income in an amount equal to the fair market value of the Common Shares
received or, if the Stock Unit is paid in cash, the amount paid.


-xxi-

--------------------------------------------------------------------------------




 
Golden Parachute Payments. Awards that are granted, accelerated or enhanced upon
the occurrence of, or in anticipation of, a change in control of First Financial
may give rise, in whole or in part, to “excess parachute payments” under Section
280G and Code Section 4999. With respect to any excess parachute payment, the
participant would be subject to a 20% excise tax on, and First Financial would
be denied a deduction for, the “excess” amount.
 
Section 162(m) of the Code. As previously discussed, Section 162(m) generally
provides that publicly held companies may not deduct compensation paid to
certain of their top executive officers to the extent such compensation exceeds
$1 million per officer in any year. Certain limited exceptions to Section 162(m)
apply with respect to “performance-based compensation” that complies with
conditions imposed by Section 162(m) rules, provided the material terms of such
performance goals are disclosed to and approved by shareholders, as the First
Financial shareholders have done at the 2017 Annual Meeting on May 23, 2017.
Options, SARs and Performance Awards granted under the Plan and described above
are intended to constitute qualified performance-based compensation eligible for
such exceptions.
 
Section 409A of the Code. We intend that, to the extent any provisions of the
Plan or any awards granted under the Plan are subject to Section 409A of the
Code (which relates to nonqualified deferred compensation), they will be
interpreted and administered in good faith in accordance with Section 409A
requirements and that the Compensation Committee will have the authority to
amend any outstanding awards so that they are in compliance with Section 409A or
qualify for an exemption from Section 409A. First Financial will not indemnify
any participant for taxes or penalties imposed by Section 409A. To the extent
required to avoid accelerated taxation and tax penalties under Code Section
409A, amounts that would otherwise be payable and benefits that would otherwise
be provided pursuant to the Plan during the six month period immediately
following the participant’s termination of employment or service will instead be
paid on the first payroll date after the six-month anniversary of the
participant’s separation from service (or the participant’s death, if earlier).


IRS CIRCULAR 230 DISCLOSURE: In order to ensure compliance with requirements
imposed by the U.S. Internal Revenue Service, we inform you that any federal tax
advice contained in this communication (including any attachments) is not
intended or written to be used, and it cannot be used, by any taxpayer for the
purpose of (1) avoiding penalties that may be imposed under the U.S. Internal
Revenue Code or (2) promoting, marketing, or recommending to another person, any
transaction or other matter addressed herein.
Employee Retirement Income Security Act of 1974
The Plan is not subject to any provisions of the Employee Retirement Income
Security Act of 1974, as amended.
Restrictions on Resale
The Plan provides that the award agreement applicable to an Option, SAR,
Restricted Stock award or Stock Unit award will provide that, upon receipt of
Common Shares, as a result of the exercise of an Option (or any related
surrender right) or a SAR or the satisfaction of the conditions for an award of
Restricted Stock or Stock Units payable in Common Shares, the participant shall,
upon the request of First Financial, hold such Common Shares for investment and
not with a view to resale or distribution to the public and, if requested by
First Financial, will deliver to the Company a satisfactory written statement to
that effect. Other than upon the request of First Financial or as otherwise
provided by the Compensation Committee, the Plan does not impose any
restrictions on the resale of Common Shares issued under the Plan. Restrictions
are imposed by the federal securities laws on the resale of Common Shares
acquired under the Plan by persons deemed to be “affiliates” of the Company
within the meaning of Rule 405 promulgated under the Securities Act of 1933, as
amended (the “Securities Act”). Our directors and executive officers are deemed
to be affiliates. Any Common Shares held by an affiliate


-xxii-

--------------------------------------------------------------------------------




(including Common Shares acquired under the Plan) can only be resold pursuant to
a registration statement under the Securities Act in which such affiliate is
named as a selling shareholder or in a transaction in compliance with Rule 144
or another exemption under the Securities Act. To the extent applicable,
participants in the Plan also must adhere to the Company’s insider trading
policy.
Additional Provisions Affecting Certain Insiders
Any participants of the Plan who are executive officers or directors of the
Company will be subject to the reporting requirements of Section 16(a) of the
Exchange Act and thus subject to the short-swing profit liability provisions of
the Exchange Act. Transactions involving Awards under the Plan may give rise to
short-swing profit liability. Participants who are executive officers or
directors must consult the Company’s Insider Trading Policy before selling any
Common Shares acquired pursuant to the Plan.
Reports
Annual reports as to the amount and status of the Awards granted to them under
the Plan are available to all Participants through Award management system. In
addition, the Company will furnish to participants in the Plan copies of all
shareholder communications, such as proxy statements, reports and other
communications distributed to the Company’s shareholders.
Defined Terms
When used in this Prospectus and in the Plan, the following capitalized terms
shall have the meanings set forth below:
“Cause” means (i) an indictment of a participant of the Plan, or plea of guilty
or plea of nolo contendere by such participant, to a charge of an act
constituting a felony under the federal laws of the United States, the laws of
any state, or any other applicable law, fraud, embezzlement, or misappropriation
of assets, willful misfeasance or dishonesty, or other actions or criminal
conduct which materially and adversely affects the business (including business
reputation) or financial condition of First Financial or any of its subsidiaries
or (ii) the continued failure of a participant of the Plan to perform
substantially his or her employment duties with First Financial or any of its
subsidiaries (other than any such failure resulting from incapacity due to
physical or mental illness), observe all material obligations and conditions to
be performed and observed by a participant under the Plan and any award
agreement for an Award granted pursuant to the Plan, or perform his or her
duties in accordance, in all material respects, with the policies and directions
established from time to time by First Financial or any of its subsidiaries.
“Change in Control” means a change in control of First Financial of a nature
that would be required to be reported in response to Item 6(e) of Schedule 14A
of Regulation 14A promulgated under the Exchange Act as in effect at the time of
such “change in control.” A Change in Control shall also be deemed to have
occurred for purposes of the Plan at such time as (i) any “person” (as that term
is used in Sections 13(d) and 14(d)(2) of the Exchange Act), is or becomes the
beneficial owner (as defined in Rule 13d-3 under the Exchange Act) directly or
indirectly, of securities representing 35% or more of the combined voting power
for election of directors of the then outstanding securities of First Financial
or any successor of First Financial; (ii) during any period of two consecutive
years or less, individuals who at the beginning of such period constitute the
Board cease, for any reason, to constitute at least a majority of the Board,
unless the election or nomination for election of each new director was approved
by a vote of at least two-thirds of the directors then still in office who were
directors at the beginning of the period or whose election or nomination for
election was previously so approved; (iii) there is a consummation of any
reorganization, merger, consolidation or share exchange as a result of which the
Common Shares of First Financial shall be changed, converted or exchanged into
or for securities of another corporation (other than a merger with a
wholly-owned subsidiary of First Financial) or any dissolution or liquidation of
First Financial or any sale or the disposition of 50% or more of the assets or
business of First Financial; or (iv)


-xxiii-

--------------------------------------------------------------------------------




there is a consummation of any reorganization, merger, consolidation or share
exchange unless (A) the persons who were the beneficial owners of the
outstanding Common Shares of First Financial immediately before the consummation
of such transaction beneficially own more than 65% of the outstanding shares of
the common or other voting stock of the successor or survivor corporation in
such transaction immediately following the consummation of such transaction and
(B) the number of shares of the common or other voting stock of such successor
or survivor corporation beneficially owned by the persons described in clause
(A) above immediately following the consummation of such transaction is
beneficially owned by each such person in substantially the same proportion that
each such person had beneficially owned Common Shares of First Financial
immediately before the consummation of such transaction, provided the percentage
described in clause (A) above of the beneficially owned shares of the successor
or survivor corporation and the number of shares described above in this clause
(B) of the beneficially owned shares of the successor or survivor corporation
shall be determined exclusively by reference to the shares of the successor or
survivor corporation which result from the beneficial ownership of Common Shares
of First Financial by the persons described in such clause (A) immediately
before the consummation of such transaction.
“Disability” means, as determined by the Compensation Committee in its
discretion exercised in good faith, (i) in the case of an Award that is exempt
from the application of the requirements of Code Section 409A and is granted to
a participant of the Plan who is covered by the Company’s long-term disability
insurance policy or plan, if any, a physical or mental condition of the
participant that would entitle him or her to payment of disability income
payments under such long-term disability insurance policy or plan as then in
effect, (ii) in the case of an Award that is exempt from the application of the
requirements of Code Section 409A and is granted to a participant of the Plan
who is not covered by the Company’s long-term disability insurance policy or
plan for whatever reason, or in the event the Company does not maintain such a
long-term disability insurance policy or plan, and for purposes of an ISO
granted under the Plan, a permanent and total disability as defined in
section 22(e)(3) of the Code and (iii) in the case of an Award that is not
exempt from the application of the requirements of Code Section 409A, a physical
or mental condition of a participant of the Plan where (A) the participant is
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, or (B) the participant is, by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, receiving
income replacement benefits for a period of not less than three months under an
accident and health plan covering employees of the Company. A determination of
Disability may be made by a physician selected or approved by the Compensation
Committee and, in this respect, the participant shall submit to an examination
by such physician upon request by the Committee.
“Good Reason” means, in connection with a termination of employment by
participant of the Plan following a Change in Control, a material reduction in
such participant’s base compensation or a material adverse alteration in such
participant’s position or in the nature or status of such participant’s
employment responsibilities from those in effect immediately prior to the Change
in Control.






-xxiv-